PER CURIAM.
This appeal is from a final judgment entered on a jury verdict finding appellant La Gorce Country Club seventy-five percent liable for damages suffered by appellee Waldron who was struck by an errant golf ball while working for the City of Miami Beach on appellant’s property.
As one of the points on appeal, La Gorce contends that the trial court improperly instructed the jury that Waldron was an invitee on appellant’s property. Though it is not normally the duty of the trial judge to determine whether a plaintiff is an invitee, licensee, or trespasser, based on the facts in this case such an instruction was not erroneous. Wood v. Camp, 284 So.2d 691 (Fla. 1973).
We have thoroughly considered appellant’s other points on appeal and find no reversible error.
Affirmed.